Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 1 of 66 PageID: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 ROBERT LALOR, derivatively on behalf of
 PRUDENTIAL FINANCIAL, INC.,
                                                    CASE NO.
         Plaintiff,
 v.

 CHARLES F. LOWREY, KENNETH Y.
 TANJI, ROBERT M. FALZON, MARK B.                   JURY TRIAL DEMANDED
 GRIER, THOMAS J. BALTIMORE JR.,
 GILBERT F. CASELLAS, , MARTINA-
 HUND-MEJEAN, KARL J. KRAPEK,
 PETER R. LIGHTE, GEORGE PAZ,
 SANDRA PIANALTO, CHRISTIN A.
 POON, DOUGLAS A. SCOVANNER,
 JOHN R. STRANGFELD, and MICHAEL
 TODMAN

         Defendants,

 PRUDENTIAL FINANCIAL, INC.,

         Nominal Defendant.



                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

       Plaintiff Robert Lalor (“Plaintiff”), by his undersigned attorneys, derivatively on behalf of

Nominal Defendant Prudential Financial Inc. (“Prudential ” or the “Company”), files this

Shareholder Derivative Complaint against Defendants Charles F. Lowrey, Kenneth Y. Tanji,

Robert M. Falzon, Mark B. Grier, Thomas J. Baltimore, Jr., Gilbert F. Casellas, Martina Hund-

Mejean, Karl J. Krapek, Peter R. Lighte, George Paz, Sandra Pianalto, Christin A. Poon, Douglas

A. Scovanner, John R. Strangfeld, and Michael Todman (collectively, the “Individual

Defendants”) for violation of federal securities laws, breaches of their fiduciary duties as directors

and/or officers of Prudential, unjust enrichment, and waste of corporate assets.
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 2 of 66 PageID: 2




       Plaintiff alleges the following against the Individual Defendants based upon personal

knowledge as to himself and his acts, and information and belief as to all other matters, based

upon, inter alia, the investigation conducted by and through his attorneys, which included, among

other things, a review of Defendants’ public documents, transcripts of conference calls and

announcements made by Defendants, United States Securities and Exchange Commission (“SEC”)

filings, wire and press releases published by and regarding Prudential, news reports, securities

analysts’ reports and advisories about the Company, information readily obtainable on the Internet,

and public filings in the related federal securities class action lawsuit action filed in the United

States District Court for the District of New Jersey, captioned City of Warren Police and Fire

Retirement System v. Prudential Financial, Inc., et al., Case No. 2:19-CV-20839 (the “Securities

Action”). Plaintiff believes that substantial evidentiary support will exist for the allegations set

forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action brought in the right, and for the benefit, of

Prudential against certain of its officers and directors seeking to remedy Defendants’ violations of

law that have occurred from February 15, 2019 through August 2, 2019 (the “Relevant Period”)

and have caused, and continue to cause, substantial harm to Prudential and its shareholders,

including monetary losses and damages to Prudential’s reputation and goodwill.

      2.       For over 140 years, insurance has been the cornerstone of Prudential’s business

function. Prudential provides insurance, investment management, and other financial products and

services to both individual and institutional customers throughout the United States and many other

countries. The Company’s principal products and services include life insurance, annuities,

retirement-related services, mutual funds, and investment management. Prudential claims it is one




                                                 2
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 3 of 66 PageID: 3




of the world’s largest financial institutions, with over $1.6 trillion in assets under management.

Prudential operates through the following three business segments: United States Individual Life

and Group Insurance Division, International Insurance Division, and United States Retirement

Solution and Investment Management Division. The Individual Life segment creates and delivers

universal, term, and variable life insurance products to middle-income and affluent households.

Notably, Prudential has accounted for the Individual Life segment as an integral part of its business

because the segment has historically been lucrative.

        3.     This complaint stems from Prudential overstating its financial results and

understating its liabilities regarding its Individual Life business segment due to fallacious

assumptions in calculating the mortality experience. This was largely due to Prudential’s failure

to reserve appropriately for the legacy of The Hartford’s Individual Life Insurance (“Hartford”)

life block.

        4.     Prudential’s acquisition of the Hartford business occurred in January 2013. As

mentioned above, although the Company’s Individual Life segment had been profitable, following

the amalgamation of the Hartford policies during the Relevant Period, Prudential repeatedly

misrepresented the pecuniary strength of the Company.

        5.     As detailed below, the Individual Defendants repeatedly caused the Company to

misrepresent Prudential’s growth and financial success when the Individual Defendants knew or

were reckless in not knowing, that there were entrenched concerns regarding mortality

assumptions, such as (1) the assumptions failed to account for adversely developing mortality

experience in the Individual Life business segment, (2) the Company was not over-reserved, but

instead, its reported reserves, particularly for the Individual Life business segment, were

insufficient to satisfy its future policy benefits liabilities, and (3) the Company had materially




                                                 3
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 4 of 66 PageID: 4




understated its liabilities and overstated net income as a result of flawed assumptions in calculating

mortality experience.

       6.      This information went undisclosed during the Relevant Period. Instead of

disclosing this material information, the Individual Defendants caused the Company to state that

there were no “systemic issues” regarding mortality assumptions and continued to assure its

investors that Prudential’s insurance reserves were “rock-solid.”

       7.      Approximately seven months later, On July 31, 2019, the Company finally

acknowledged what the Individual Defendants had long known–that there was a continuing

negative mortality trend in Individual Life. During Prudential’s August 1, 2019 conference call,

the Individual Defendants admitted that the mortality assumptions would decrease the Individual

Life earnings by $25 million per quarter and that “it would be reoccurring for the foreseeable

future.”

       8.      When the Individual Defendants’ wrongful conduct came to light, the price of

Prudential stock fell precipitously, more than 10% from close of $91.09 per share on August 1,

2019, with more than 7.6 million shares traded.

       9.      As a result of the foregoing, Prudential, its chief executive officer (“CEO”), chief

financial officer, and vice-chairman have been named defendants in the Securities Action by

investors who allege they were damaged when they purchased Prudential shares at inflated prices

during the Relevant Period.

       10.     The Securities Action has subjected the Company to internal investigations, losses

from the waste of corporate assets, and losses due to the unjust enrichment of Individual

Defendants who were improperly over-compensated by the Company. The Individual Defendants’

wrongful conduct will likely cost the Company millions of dollars going forward.




                                                  4
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 5 of 66 PageID: 5




           11.     On May 18, 2019, Plaintiff sent a letter to the Prudential Board of Directors (the

“Board”) demanding that the Board investigate the wrongdoing set forth herein and take

appropriate action, including commencing litigation against current and former officers and

directors (the “Demand”).1 Pursuant to the New Jersey statute, Plaintiff may bring a derivative

action 90 days after the Demand was sent. To date, although Prudential’s counsel has informed

Plaintiff that its counsel was investigating the matter, Plaintiff has not received a substantive

response to the Demand or date on which the purported investigation would be completed.

                                       JURISDICTION AND VENUE

           12.     The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and section

27 of the Securities Exchange Act of 1934 (the “Exchange Act”) over the claims asserted herein

for violations of sections 10(b) and 20(a) of the Exchange Act and Rule 10b-5 promulgated

thereunder (17 C.F.R.§240.10b-5) promulgated thereunder by the SEC.

           13.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 USC. § 1367(a).

           14.     This Court has jurisdiction over each defendant named herein because each is either

a corporation that conducts business in and maintains operations in this District, is an individual

residing in this District, and/or is an individual non-resident who has sufficient minimum contacts

with this District to render the exercise of jurisdiction by the District courts permissible under

traditional notions of fair play and substantial justice.

           15.     Venue is proper in this Court in accordance with 28 U.S.C. § 1391 because:

(i) Prudential maintains its principal place of business in this District; (ii) one or more of the

Defendants either resides in or maintains offices in this District; (iii) a substantial portion of the



1
    A true and complete copy of the Demand is attached hereto as Exhibit A.


                                                          5
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 6 of 66 PageID: 6




transactions and wrongs complained of herein, including Defendants’ primary participation in the

wrongful acts detailed herein, occurred in this District; and (iv) Defendants have received

substantial compensation in this District by doing business here and engaging in numerous

activities that had an effect in this District.

                                                  PARTIES

       Plaintiff

       16.      Plaintiff, Robert Lalor, is a current owner of Prudential stock and has continuously

been a shareholder of Prudential since 2002. Plaintiff understands his obligation to hold stock

throughout the duration of this action and is prepared to do so.

       Nominal Defendant

        17.     Nominal Defendant, Prudential, is a New Jersey corporation with its principal

executive offices located at 751 Broad Street Newark, NJ 07102.

       18.      Prudential stock trades on the New York Stock Exchange (“NYSE”) under the

ticker symbol “PRU.”

       Defendant Lowrey

       19.      Defendant Charles F. Lowrey (“Lowrey”) is and was at all times, the Company’s

Chairman of the Board and Chief Executive Officer and a defendant in the Securities Action.

According to the Company’s Schedule 14A filed with the SEC on March 26, 2020 ( the “2020

Proxy Statement”), Lowrey beneficially owns approximately 79,941 shares of the Company’s

common stock, valued at $5,043,477.69 based upon the closing price on November 4, 2020.

       20.      For the fiscal year ending on December 31, 2019, Lowrey received $15,132,939 in

compensation from the Company. This included $1,200,000 in salary, $4,980,009 in stock awards,

$1,666,665 in option awards, $6,085,252 in non-equity incentive plan compensation, $1,128,436




                                                     6
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 7 of 66 PageID: 7




in change in pension value and non-qualified deferred compensation earnings, and $72,577 in all

other compensation.

       21.    The Company’s 2020 Proxy Statement stated the following about Lowrey:

       Mr. Lowrey has been Chairman and CEO of Prudential Financial, Inc. since
       December 2018. Prior to assuming his current roles, Mr. Lowrey served as EVP
       and Chief Operating Officer of Prudential’s International businesses from 2014
       to 2018. Previously, he was EVP and Chief Operating Officer of Prudential’s U.S.
       Businesses from 2011 to 2014. Mr. Lowrey also served as President and CEO of
       PGIM, Prudential’s global investment management business, and as CEO of its
       real estate investment business, PGIM Real Estate. Before joining Prudential in
       2001, he was a managing director and head of the Americas for J.P. Morgan’s
       Real Estate and Lodging Investment Banking group, where he began his
       investment banking career in 1988. Earlier, he spent four years as a managing
       partner of an architecture firm he founded in New York City. During this time,
       he became a registered New York architect.

       Defendant Tanji

       22.    Defendant Kenneth Y. Tanji (“Tanji”) is and was at all times, the Company’s

Executive Vice President, Chief Financial Officer and a defendant in the Securities Action.

According to the Company’s 2020 Proxy Statement, Tanji beneficially owns approximately

22,259 shares of the Company’s common stock. Based upon the closing price of the Company’s

common stock on November 4, 2020, Tanji beneficially owns approximately $1,404,320.31 of

PRU stock.

      23.     For the fiscal year ending on December 31, 2019, Defendant Tanji received

$4,867,375 in total compensation from the Company. This included $600,000 in salary,

$1,560,046 in stock awards, $522,102 in option awards, $1,643,475 in non-equity incentive plan

compensation, $491,659 in change in pension value and non-qualified deferred compensation

earnings, and 50,093 in all other compensation.

       24.    According to Prudential’s Company’s website:




                                                  7
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 8 of 66 PageID: 8




        Ken Tanji is executive vice president and chief financial officer of Prudential
        Financial, Inc. He was appointed in December 2018 and oversees global financial
        management matters, including financial reporting, investor relations, treasury,
        tax, and corporate development. Prior to this position, Tanji was senior vice
        president and treasurer at Prudential Financial, Inc., where he was responsible for
        management of the company’s capital, liquidity, borrowing, and cash
        management. Prior to taking on the treasurer role in 2013, Tanji served as chief
        financial officer of Prudential’s International businesses. In this position, he was
        responsible for the financial and actuarial management of Prudential’s
        International Insurance and Investment businesses operating in ten countries in
        Asia, South America, and Europe. Previously, Tanji was senior financial officer
        of Prudential Annuities, responsible for its financial reporting, planning, analysis,
        and capital management functions. In addition, he was Prudential’s business
        representative for its retail brokerage joint venture with Wachovia Securities from
        2003 through 2009.2

       Defendant Falzon

       25.       Defendant Robert M. Falzon (“Falzon”) is and was at all times, the Company’s

Vice Chairman of the Board and a defendant in the Securities Action. In August 2019, Falzon was

nominated as director of the board. According to the 2020 Proxy Statement, Falzon beneficially

owns approximately 79,381 shares of the Company’s common stock. Based upon the closing price

of the Company’s common stock on November 4, 2020, Falzon beneficially owns approximately

$5,008,147.29 of PRU stock.

        26.      For the fiscal year ending on December 31, 2019, Falzon’s total compensation

 $12,082,978. This included $1,000,000 in salary, $3,960,144 in stock awards, $1,325,304 in

 option awards, $4,754,861 in non-equity incentive plan compensation, $938,263 in change in

 pension value and non-qualified deferred compensation earnings, and $104,406 in all other

 compensation.

       27.       The Company’s 2020 Proxy Statement stated the following about Falzon:

       Mr. Falzon has been Vice Chairman of Prudential Financial since December 2018
       and oversees the finance, risk, investments, actuarial, communications,

22
  See the full corporate biography of Kenneth Tanji regarding his role and accomplishments at
https://news.prudential.com/ken-tanji.htm.


                                                        8
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 9 of 66 PageID: 9




      information & technology, and corporate social responsibility functions.
      Previously, he served as EVP and CFO of Prudential Financial from 2013 to 2018,
      and has been a member of the Company’s Executive Leadership Team since 2013.
      Mr. Falzon also served as SVP and Treasurer of Prudential Financial from 2010 to
      2013. Mr. Falzon has been with Prudential since 1983, serving in various positions
      including Managing Director at PGIM Real Estate (“PGIM RE”), head of PGIM
      RE’s Global Merchant Banking Group and CEO of its European business. He was
      also Senior Portfolio Manager, a member of PGIM RE’s Global Investment and
      Management Committees, Chairman of the Global Real Estate Securities
      Investment Committee and the Currency Hedging Committee, and a member of
      the Investment Committee for Prudential Investment Management.

      Defendant Grier

      28.     Defendant Mark B. Grier (“Grier”) was a director of the Company from December

1999 to January 2001 and January 2008 to August 2019. Grier was also Prudential’s Vice

Chairman of the Board from August 2002 to December 2018. According to the 2020 Proxy

Statement, Grier beneficially owns approximately 406,213 shares of the Company’s common

stock. Based upon the closing price of the Company’s common stock on November 4, 2020, Grier

beneficially owns approximately $ 25,627,978.17 of PRU stock. Grier retired from Prudential on

August 31, 2019.

       29.     For the fiscal year ending on December 31, 2019, Grier’s total compensation was

$17,179,235. This included $853,596 in salary, $4,800,011 in stock awards, $1,606,425 in option

awards, $6,791,562 in non-equity incentive plan compensation, $2,872,032 in change in pension

value and non-qualified deferred compensation earnings, and $255,609 in all other compensation.

Additionally, in February 2020, the Company’s Compensation Committee provided a cash

payment of $5,335,000 to Defendant Grier in lieu of long-term incentive awards in consideration

of his performance in 2019.

      30.     The Company’s 2020 Proxy Statement stated the following about Grier:

       Mr. Grier has served as Vice Chairman of Prudential Financial since 2007 and a
       member of the Company’s Executive Leadership Team since 2002. Mr. Grier will



                                               9
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 10 of 66 PageID: 10




       be retiring from the Company no later than August 30, 2019 and will leave the
       Board at that time. Upon his retirement, it is expected that Robert Falzon’s service
       on the Board will commence. From April 2007 through January 2008, Mr. Grier
       served as Vice Chairman of Prudential Financial overseeing the International
       Insurance and Investments divisions and Global Marketing and Communications.
       Mr. Grier was CFO of Prudential Insurance from 1995 to 1997. Prior to joining
       Prudential, Mr. Grier was an executive with Chase Manhattan Corporation.

      Defendant Baltimore

      31.     Defendant Thomas J. Baltimore (“Baltimore”) is, and was at all times, a director of

the Company. Baltimore is also Chairman of the Company’s Investment, Risk, and Executive

Committee and a member of the Compensation Committee. Currently, he is no longer a member

of the Compensation Committee. According to the 2020 Proxy Statement, Baltimore beneficially

owns approximately 500 shares of the Company’s common stock. Based upon the closing price of

the Company’s common stock on November 4, 2020, Baltimore beneficially owns approximately

$31,545 of PRU stock.

      32.     For the fiscal year ending on December 31, 2019, Baltimore received $405,000 in

total compensation from the Company. This included $255,000 in salary and $150,000 in stock

awards.

      33.     The Company’s 2020 Proxy Statement stated the following about Baltimore:

       Mr. Baltimore has been Chairman, President and CEO of Park Hotels & Resorts,
       Inc. (a NYSE-listed lodging real estate investment trust) since January 2017.
       Between May 2016 and January 2017, Mr. Baltimore was President and CEO of
       the planned Hilton Real Estate Investment Trust. Previously, he was President
       and CEO of RLJ Lodging Trust (a NYSE-listed real estate investment company)
       from May 2011 to May 2016. He served as Co-Founder and President of RLJ
       Development, LLC (RLJ Lodging’s predecessor company) from 2000 to May
       2011. He served as VP, Gaming Acquisitions, of Hilton Hotels Corporation from
       1997 to 1998 and later as VP, Development and Finance, from 1999 to 2000. He
       also served in various management positions with Host Marriott Services,
       including VP, Business Development, from 1994 to 1996.




                                                10
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 11 of 66 PageID: 11




     Defendant Casellas

      34.     Defendant Gilbert J. Casellas (“Casellas”) is and was at all times, a director of the

Company. Casellas is also Chairman of the Company’s Corporate Governance and Business Ethics

Committee and member of the Executive and Risk Committees. In addition to his previously

mentioned roles at Prudential, he is currently a member of the Audit Committee. According to the

2020 Proxy Statement, Casellas beneficially owns approximately 500 shares of the Company’s

common stock. Based upon the closing price of the Company’s common stock on November 4,

2020, Casellas beneficially owns approximately $31,545 of PRU stock.

      35.     For the fiscal year ending on December 31, 2019, Casellas received $324,800 in

total compensation from the Company. This included $173,750 in salary, $150,000 in stock

awards, and $1,100 in all other compensation.

       36.    The Company’s 2020 Proxy Statement, stated the following about Casellas:

       Mr. Casellas served as Chairman of OMNITRU (a consulting and investment
       firm) from 2011 to 2017. He was VP, Corporate Responsibility, of Dell Inc. (a
       global computer manufacturer) from 2007 to 2010. He served as Member of
       Mintz Levin Cohn Ferris Glovsky & Popeo, PC from June 2005 to October 2007.
       He served as President of Casellas & Associates, LLC (a consulting firm) from
       2001 to 2005. During 2001, he served as President and CEO of Q-linx, Inc. and
       served as President and COO of The Swarthmore Group, Inc. from January 1999
       to December 2000. Mr. Casellas served as Chairman, U.S. EEOC from 1994 to
       1998 and General Counsel, U.S. Department of the Air Force, from 1993 to 1994.

      Defendant Mejean

      37.      Defendant Martina Hund-Mejean (“Mejean”) is and was at all times, a director of

the Company. Mejean is also a member of the Audit Committee. Currently, Mejean is Chairman

of the Company’s Business Ethics Committee and a member of the Executive and Risk

Committees. According to the 2020 Proxy Statement, Mejean beneficially owns approximately

128 shares of the Company’s common stock. Based upon the closing price of the Company’s




                                                11
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 12 of 66 PageID: 12




common stock on November 4, 2020, Mejean beneficially owns approximately $8,075.52 of PRU

stock.

         38.    For the fiscal year ending on December 31, 2019, Mejean received $305,800 in

total compensation from the Company. This included $150,000 in salary, $150,000 in stock

awards, and $5,000 in all other compensation.

         39.    The Company’s 2020 Proxy Statement, stated the following about Mejean:

         Ms. Hund-Mejean served as CFO and as a member of the Management
         Committee at MasterCard Worldwide (a technology company in the global
         payments industry) from 2007 to 2019. Ms. Hund-Mejean served as SVP and
         Corporate Treasurer at Tyco International Ltd. from 2003 to 2007; SVP and
         Treasurer at Lucent Technologies from 2000 to 2002; and held management
         positions at General Motors Company from 1988 to 2000. Ms. Hund-Mejean
         began her career as a credit analyst at Dow Chemical in Frankfurt, Germany.

         Defendant. Krapek

         40.    Defendant Karl J. Krapek (“Krapek”) is and was at all times, a director of the

Company. Krapek is also a member of the Compensation, Executive and Risk Committees.

Currently, he is a member of the Compensation Committee. According to the 2020 Proxy

Statement, Krapek beneficially owns approximately 38,455 shares of the Company’s common

stock. Based upon the closing price of the Company’s common stock on November 4, 2020,

Krapek beneficially owns approximately $2,426,125.95 of PRU stock.

         41.    For the fiscal year ending on December 31, 2019, Krapek received $335,000 in total

compensation from the Company. This included $180,000 in salary, $150,000 in stock awards,

and $5,000 in all other compensation.

         42.    The Company’s 2020 Proxy Statement, stated the following about Krapek:

         Mr. Krapek served as President and COO of United Technologies Corporation
         (UTC) from 1999 until his retirement in January 2002. Prior to that time, Mr.
         Krapek held other management positions at UTC, which he joined in 1982. Mr.




                                                12
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 13 of 66 PageID: 13




         Krapek is also the co-founder of The Keystone Companies, which was founded
         in 2002, and develops residential and commercial real estate.

         Defendant Lighte

         43.    Defendant Peter R. Lighte (“Lighte”) is and was at all times, a director of the

Company. Lighte is also a member of the Corporate Governance and Business Ethics Committee

and Investment. According to the 2020 Proxy Statement, Lighte beneficially owns approximately

80 shares of the Company’s common stock. Based upon the closing price of the Company’s

common stock on November 4, 2020, Lighte beneficially owns approximately $5,047.20 of PRU

stock.

         44.    For the fiscal year ending on December 31, 2019, Lighte received $300,000 in total

compensation from the Company. This included $150,000 in salary and $150,000 in stock awards.

         45.    The Company’s 2020 Proxy Statement, stated the following about Lighte:

         Mr. Lighte served as Vice Chairman, J.P. Morgan Corporate Bank, China (a
         global financial services company), from 2010 to 2014, and the founding
         Chairman of J.P. Morgan Chase Bank China, from 2007 to 2010. Prior to that, he
         headed the International Client Coverage for Treasury and Securities Services in
         J.P. Morgan’s European Global Operating Services Division and was
         instrumental in re-establishing its corporate bank in London. Mr. Lighte
         previously served as President of Chase Trust Bank in Tokyo from 2000 to
         2002. He was also the founding representative in Beijing of Manufacturers
         Hanover Trust Company. Mr. Lighte has also taught at several academic
         institutions, including Middlebury College and the University of Santa Clara.

         Defendant Paz

         46.    Defendant George Paz (“Paz”) is and was at all times, a director of the Company.

Paz is also a member of the Company’s Audit Committee. In addition to his previously mentioned

roles at Prudential, he is currently a member of the Finance Committee. According to the 2020

Proxy Statement, Paz beneficially owns approximately 500 shares of the Company’s common




                                                13
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 14 of 66 PageID: 14




stock. Based upon the closing price of the Company’s common stock on November 4, 2020, Paz

beneficially owns approximately $31,545 of PRU stock.

      47.      For the fiscal year ending on December 31, 2019, Paz received $305,000 in total

compensation from the Company. This included $150,000 in salary, $150,000 in stock awards,

and $5,000 in all other compensation.

       48.    The Company’s 2020 Proxy Statement, stated the following about Paz:

       Mr. Paz was Non-Executive Chairman of Express Scripts Holding Company
       (Express Scripts), a prescription benefit management company, from May 2016
       to December 2018 and served as Chairman and CEO of Express Scripts from May
       2006 to May 2016 after being appointed CEO in April 2005. Mr. Paz also served
       as President of Express Scripts from October 2003 to February 2014 and as a
       director from January 2004 to December 2018. He joined Express Scripts in 1998
       as SVP and CFO. Prior to joining Express Scripts, Mr. Paz was a partner at
       Coopers and Lybrand from 1988 to 1993 and 1996 to 1998 and served as EVP
       and CFO for Life Partners Group from 1993 to 1995.

      Defendant Pianalto

      49.     Defendant Sandra Pianalto (“Pianalto”) is and was at all times, a director of the

Company. Pianalto is also a member of the Company’s Corporate Governance and Business Ethics

Committee and Finance Committee. According to the 2020 Proxy Statement, Pianalto beneficially

owns approximately 451 shares of the Company’s common stock. Based upon the closing price of

the Company’s common stock on November 4, 2020, Pianalto beneficially owns approximately

$28,453.59 of PRU stock.

      50.      For the fiscal year ending on December 31, 2019, Pianalto received $306,350 in

total compensation from the Company. This included $153,750 in salary, $150,000 in stock

awards, and $2,600 in all other compensation.

       51.    The Company’s 2020 Proxy Statement, stated the following about Defendant

 Pianalto:




                                                14
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 15 of 66 PageID: 15




       Ms. Pianalto served as President and CEO of the Federal Reserve Bank of
       Cleveland (the Cleveland Fed) from February 2003 until her retirement in May
       2014. She was the First VP and COO of the Cleveland Fed from 1993 to 2003
       and served as its VP and Secretary to the Board of Directors from 1988 to 1993.
       Ms. Pianalto also served in various supervisory roles at the Cleveland Fed from
       1983 to 1988. Prior to joining the Cleveland Fed, Ms. Pianalto was an
       economist at the Board of Governors of the Federal Reserve System and served
       on the staff of the Budget Committee of the U.S. House of Representatives.

       Defendant Poon

      52.     Defendant Christina A. Poon (“Poon”) is and was at all times, a director of the

Company. Poon is also Chairman of the Company’s Finance Committee, and a member of the

Executive, Investment, and Risk Committees. In addition to her previously mentioned roles at

Prudential, she is currently Chairman of the Executive Committee. According to the 2020 Proxy

Statement, Poon beneficially owns approximately 11,583 shares of the Company’s common stock.

Based upon the closing price of the Company’s common stock on November 4, 2020, Poon

beneficially owns approximately $730,771.47 of PRU stock.

      53.     For the fiscal year ending on December 31, 2019, Poon received $322,500 in total

compensation from the Company. This included $172,500 in salary and $150,000 in stock awards.

      54.     The Company’s 2020 Proxy Statement, stated the following about Poon:

       Ms. Poon has served as Executive in Residence at the Max M. Fisher College of
       Business at The Ohio State University since September 2015 and served as
       Professor of Management and Human Resources at The Max M. Fisher College
       of Business from October 2014 to September 2015. Ms. Poon previously served
       as Dean and John W. Berry, Sr. Chair in Business at The Max M. Fisher College
       of Business at The Ohio State University from April 2009 until October 2014.
       She served as Vice Chairman and Member of the Board of Directors of Johnson
       & Johnson from 2005 until her retirement in March 2009. Ms. Poon joined
       Johnson & Johnson in 2000 as Company Group Chair in the Pharmaceuticals
       Group. She became a member of Johnson & Johnson’s Executive Committee and
       Worldwide Chair, Pharmaceuticals Group, in 2001, and served as Worldwide
       Chair, Medicines, and Nutritionals, from 2003 to 2005. Prior to joining Johnson
       & Johnson, she served in various management positions at Bristol-Myers Squibb
       for 15 years.




                                              15
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 16 of 66 PageID: 16




      Defendant Scovanner

      55.       Defendant Douglas A. Scovanner (“Scovanner”) is and was at all times, a director

of the Company. Scovanner is also Chairman of the Company’s Audit Committee and a member

of the Risk and Executive Committee. According to the 2020 Proxy Statement, Scovanner

beneficially owns approximately 12,000 shares of the Company’s common stock. Based upon the

closing price of the Company’s common stock on November 4, 2020, Scovanner beneficially owns

approximately $757,080 of PRU stock.

      56.       For the fiscal year ending on December 31, 2019, Scovanner received $335,000 in

total compensation from the Company. This included $185,000 in salary and $150,000 in stock

awards.

       57.      The Company’s 2020 Proxy Statement, stated the following about Scovanner:

       Mr. Scovanner has been Founder and Managing Member of Comprehensive
       Financial Strategies, LLC, a management consulting firm, since October 2013.
       Previously, he served as Chief Financial Officer (1994 to 2012) and EVP (2000
       to 2012) of the Target Corporation (a North American retailer). Prior to joining
       the Target Corporation, Mr. Scovanner held various management positions at The
       Fleming Companies, Inc., Coca-Cola Enterprises, Inc., The Coca-Cola Company
       and the Ford Motor Company from 1979 to 1994.

      Defendant Strangfeld

      58.       Defendant John R. Strangfeld (“Strangfeld”) was the former CEO and served as a

Non-Executive Chairman of the Board from November 2018 through April 5, 2019.

      59.       For the fiscal year ending on December 31, 2019, Strangfeld received $388,492 in

total compensation from the Company. This included $375,000 in salary and $13,492 in all other

compensation.




                                               16
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 17 of 66 PageID: 17




      Defendant Todman

      60.      Defendant Michael Todman (“Todman”) is and was at all times, a director of the

 Company. Todman is also a member of the Company’s Finance and Compensation Committee.

 In addition to his previously mentioned roles at Prudential, he is currently Chair of the

 Compensation Committee and a member of the Executive Committee. According to the 2020

 Proxy Statement, Todman beneficially owns approximately 450 shares of the Company’s

 common stock. Based upon the closing price of the Company’s common stock on November 4,

 2020, Todman beneficially owns approximately $28,390.50 of PRU stock.

      61.       For the fiscal year ending on December 31, 2019, Defendant Todman received

$305,000 in total compensation from the Company. This included $150,00 in salary, $150,000 in

stock awards, and $5,000 in all other compensation.

       62.     The Company’s 2020 Proxy Statement, stated the following about Todman:

       Mr. Todman served as Vice Chairman of the Whirlpool Corporation (Whirlpool),
       a global manufacturer of home appliances, from November 2014 to December
       2015. Mr. Todman previously served as President of Whirlpool International
       from 2006 to 2007 and 2010 to 2014, as well as President, Whirlpool North
       America, from 2007 to 2010. Mr. Todman held several senior positions with
       Whirlpool over his career, including EVP and President of Whirlpool Europe
       from 2001 to 2005 and EVP, Whirlpool North America, in 2001.

                 THE INDIVIDUAL DEFENDANTS’ FIDUCIARY DUTIES

       63.     By reason of their positions as officers, directors and/or fiduciaries of Prudential

 and because of their ability to control the business and corporate affairs of Prudential, the

 Individual Defendants owed Prudential and its shareholders fiduciary obligations of trust, loyalty,

 good faith, and due care. The Individual Defendants were and are required to use their utmost

 ability to control and manage Prudential in a fair, just, honest, and equitable manner. The

 Individual Defendants were and are required to act in furtherance of the best interests of

 Prudential and its shareholders to benefit all shareholders equitably.


                                                 17
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 18 of 66 PageID: 18




       64.     Each director and officer of the Company owes Prudential and its shareholders the

 fiduciary duty to exercise good faith and diligence in the administration of the Company.

       65.     As fiduciaries of Prudential, The Individual Defendants were able to and did,

 directly and/or indirectly, exercise control over the wrongful acts complained of herein because

 of their position and authority.

       66.     The officers and directors of Prudential were required to exercise reasonable and

 prudent supervision over the management, policies, controls, and operations of the Company to

 discharge their duties.

       67.     Each Individual Defendant, under his or her position as a director and/or officer,

 owed to the Company and its shareholders the highest fiduciary duties of loyalty, good faith, care,

 and diligence in the management and administration of the affairs of the Company. As

 Prudential’s directors and officers, the Individual Defendants knowingly acted with reckless

 disregard of their obligations as fiduciaries because their conduct posed a significant risk of harm

 to the Company.

       68.     The Individual Defendants had a duty to prevent and correct the dissemination of

 erroneous, misleading, and deceitful information concerning, inter alia, the Company’s financial

 condition, business operations, management, performance, growth, earnings, and business

 prospect. Moreover, as senior executive officers and directors of a publicly-traded company

 whose common stock was registered with the SEC, pursuant to the Exchange Act, Individual

 Defendants had a duty to act in the best interest of the Company. As fiduciaries, the Individual

 Defendants had a duty to disclose in its regulatory filings with the SEC all events described in

 this Complaint that it failed to disclose so that the Company’s valuation and the common stock

 price would be based on accurate information and to preclude deceptive practices in the market.




                                                 18
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 19 of 66 PageID: 19




       69.    The Individual Defendants were required to exercise reasonable and prudent

 supervision over the management, policies, practices, and internal controls of the Company to

 discharge their duties. Among other things the Individual Defendants were required to:

              (a)     ensure that the Company was operated in a diligent, honest, and prudent

                      manner in accordance with the laws and regulations of New Jersey, the

                      United States, and pursuant to Prudential’s Code of Conduct and internal

                      guidelines;

              (b)     conduct the affairs of the Company in an efficient, businesslike manner to

                      provide the highest quality performance of its business, to avoid wasting the

                      Company’s assets, and to maximize the value of the Company’s stock;

              (c)     remain informed as to how Prudential conducted its operations, and, upon

                      receipt of notice or information of imprudent or unsound conditions or

                      practices, to make a reasonable inquiry in connection in addition to that, and

                      to take steps to correct such conditions or practices;

              (d)     establish and maintain systematic, accurate records and reports of the

                      business and internal affairs of Prudential and procedures for the reporting

                      of the business and internal affairs to the Board and to periodically

                      investigate, or cause an independent investigation to be made of, said

                      reports and records;

              (e)     maintain and implement an adequate and functioning system of internal

                      legal, financial, and management controls, such that Prudential’s operations

                      would comply with all laws and Prudential’s financial statements and




                                                19
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 20 of 66 PageID: 20




                       regulatory filings filed with the SEC and disseminated to the public and the

                       Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over Company’s officers and

                       employees’ public statements and any other reports or information that the

                       Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

                       the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or additional

                       financial information concerning the financial affairs of the Company and

                       to make full and accurate disclosure of all material facts concerning, inter

                       alia, each of the subjects and duties set forth above.

        70.    Each of the Individual Defendants further owed Prudential and the shareholders the

duty of loyalty requiring that each favor Prudential’s interest and that of its shareholders over their

own while conducting the affairs of the Company and refrain from using their position, influence,

or knowledge of the affairs of the Company to gain personal advantage.

       71.     At all times relevant hereto, the Individual Defendants were the agents of each other

 and Prudential and were at all times acting within the course and scope of such agency.

       72.     The Individual Defendants had access to adverse, non-public information about the

 Company because of their advisory, executive, managerial, and directorial position with

 Prudential.

       73.     The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Prudential.




                                                  20
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 21 of 66 PageID: 21




                             A.         Prudential’s Code of Conduct

       74.     Prudential has a Code of Conduct, which states that the following principles are the

foundation for Prudential’s policies:

       “Act with integrity and make decisions based on high ethical standards” and
       “understand and honor the letter and spirit of the laws and regulations that apply to
       Prudential’s businesses.”

       75.     The Code of Conduct further details how an individual may report ethical

violations:

       Promoting an ethical culture is the responsibility of all employees and sales
       associates. Employees and sales associates who are aware of or reasonably suspect
       any unethical or illegal behavior or practices, violations of laws, regulations or
       policies are obligated to report this information promptly within Prudential,
       consistent with the local laws of the country in which they work. Employees and
       sales associates can report an issue or seek advice on a matter by using any of the
       following Prudential resources applicable to them:

                   •   Supervisors

                   •   Management

                   •   Human resources contact

                   •   Compliance and/or legal contact

                   •   Business ethics contact

                   •   Global Business Ethics & Integrity

                              (See contact information on page 21.)

       Certainty that the Code of Conduct or that a law or regulation has been violated
       is not required before seeking assistance. All of these resources seriously consider
       all concerns that are raised and are provided to offer guidance, and to address the
       issues brought to their attention.

       76.     The Code of Conduct explains how an individual may report financial concerns:

       The Audit Committee of Prudential’s Board of Directors has established Global
       Business Ethics & Integrity as the central facility for the receipt, retention and
       treatment of any complaints received from internal or external sources regarding



                                                 21
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 22 of 66 PageID: 22




       accounting, internal accounting controls or auditing matters, including
       confidential, anonymous (where legally permitted) submissions by employees
       and sales associates of concerns regarding questionable accounting or auditing
       matters.

       Anyone may submit concerns regarding accounting, internal accounting controls
       or auditing matters to Global Business Ethics & Integrity in a number of ways.
       Please visit https://prudential.ethicspoint.com for more information.

       In addition, concerns may be submitted directly to the Audit Committee at the
       following address: P.O. Box 949 Newark, New Jersey 07101-0949 USA

       Employees and sales associates may also report concerns, as applicable, to their
       local Prudential resource such as the business ethics contact or management, who
       must forward the information to Global Business Ethics & Integrity.

        77.    The Coded of Conduct details how an individual should conduct his or her actions

  in an ethical manner:

       Living up to Prudential’s high ethical standards is more than just doing what the
       law requires. Those associated with Prudential are expected to demonstrate a
       strong moral compass and make a personal commitment to do what’s right, every
       day, in every business situation. Act with courage, integrity and honesty at all
       times when engaged in Prudential business.

       Sometimes there is uncertainty about the right course of action. Ask if the action
       is good for Prudential’s customers and shareholders. Ask, “Would I be
       comfortable with this action if it came to the attention of my fellow employees or
       sales associates, friends, family members or the media?” If the answer is “no,”
       then do not do it. Everyone associated with Prudential is expected to make
       business decisions based on what is right, not simply what is easy or expedient.
       Do not allow personal interests (including investments, business dealings or other
       personal or family activities) to conflict with or appear to conflict with the
       interests of Prudential, its shareholders or customers. Report suspected unethical
       or illegal behavior according to applicable laws and processes. Prudential will not
       tolerate retaliation against anyone who, in good faith, raises such a concern.

               What to do:

                  •   Act in an honest, fair and ethical manner in all business
                      interactions.

                  •   Use Prudential’s property for appropriate business purposes only.




                                                22
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 23 of 66 PageID: 23




                        Disclose activities, financial interests or relationships that may be
                         or may appear to be a conflict of interest. Obtain prior, written
                         approval, where appropriate.

                     •   Prevent improper use and disclosure of proprietary information
                         not available to the general public.

                     •   Create an environment where everyone feels they can voice their
                         opinions.

                     •   Report suspected unethical or illegal behavior to the appropriate
                         Prudential resources.

        78.       Lastly, the Code of Conduct explains what is expected of an individual regarding

compliance with regulations and applicable laws:

        Prudential is expected to know, understand and comply with laws and regulations
        applicable to its businesses, wherever located. You are responsible for knowing and
        understanding the laws and regulations that apply to your job or business.
        Prudential expects everyone associated with Prudential to conduct business in
        compliance with applicable laws and regulations. Consistent with the local laws of
        a country, there may also be an obligation to report, prevent or stop unethical or
        illegal behavior when it becomes known.

        In some cases, our policies specifically outline your responsibilities under certain
        laws and regulations. For example, internal policies specify strict guidelines about
        how Prudential’s products can be marketed or sold, and the required licensing,
        communications and behavior of those who sell the products. Misconduct may be
        punished, up to and including termination of employment and, in some cases,
        criminal prosecution.

                 Be truthful and accurate in your business dealings.

                 Know, understand and comply with the laws and regulations that apply to
                  your job or business.

                 Safeguard personally identifiable and nonpublic proprietary information;
                  limit access to only those who need it to do their jobs at Prudential.

                 Let only appropriately licensed and registered individuals market or sell
                  Prudential’s products.

                  Submit marketing and sales material for review and approval by the
                  compliance team prior to allowing it to be used or distributed.



                                                   23
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 24 of 66 PageID: 24




                  Obtain pre-approval for any charitable fundraising or other charitable
                  events in connection with Prudential.

                 Watch for warning signals regarding behaviors, processes or reporting that
                  you observe in your interactions with employees and third parties.

                               B. Audit Committee Members Have Additional Duties

           79.    The Audit Committee Charter states in relevant part:

                      The Audit Committee’s primary purposes are to assist the Board
       of Directors (“Board”) in its oversight of:

                 the integrity and audit of the Company’s financial statements;

                 the Company’s accounting, financial reporting and disclosure processes and
                  the adequacy of the systems of disclosure and internal control established
                  by management;

                 processes established by management to provide compliance with legal and
                  regulatory requirements;

                 the independent auditor’s qualifications, performance and independence;
                  and

                 the performance of the Company’s internal audit function.

     80.       As part of an Audit Committee Members duties, an individual must perform

the following:

       (i)        receive periodic reports from the Chief Financial Officer and/or the
                  Principal Accounting Officer relating to significant accounting
                  developments including emerging issues, the impact of accounting changes
                  where material, including the effect of regulatory and accounting initiatives,
                  the treatment of any prior period misstatements in accordance with SEC and
                  accounting guidance, as well as off-balance sheet structures;

       (ii)       receive periodic reports from the Chief Financial Officer and/or Principal
                  Accounting Officer relating to the possible impact of any impending
                  significant changes in generally accepted accounting principles, as well as
                  statutory accounting practices;

       (iii)      discuss any significant matters arising from any audit, including any audit
                  problems or difficulties encountered in the course of the performance of the
                  audit and management’s response, whether raised by management, the


                                                   24
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 25 of 66 PageID: 25




               Internal Audit Department or the independent auditor, relating to the
               Company’s financial statements; and

       (iv)    receive reports from management as required by the Committee’s
               established procedures for the receipt, retention and treatment of complaints
               received by the Company regarding accounting, internal accounting
               controls or auditing matters, and the confidential, anonymous submission
               by employees of concerns regarding questionable accounting or auditing
               matters.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

      81.      In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

      82.      The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct were, among other things, to (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate assets,

gross mismanagement, and abuse of control; (ii) conceal adverse information concerning the

Company’s operations, financial condition, future business prospects and internal controls; and

(iii) artificially inflate the Company’s stock price.

       83.     The Individual Defendants accomplished their conspiracy, common enterprise,

 and/or common course of conduct by causing the Company purposefully, recklessly, or with gross

 negligence to engage in deceptive marketing, engage in improper accounting methods, conceal

 material facts, fail to correct such misrepresentations, and violate applicable laws. During the

 Relevant Period, the Individual Defendants collectively and individually initiated a course of

 conduct that was designed to and did engage in deceptive marketing. In furtherance of this plan,

 conspiracy, and course of conduct, the Individual Defendants collectively and individually took


                                                  25
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 26 of 66 PageID: 26




 the actions set forth herein. The Individual Defendants described herein was a direct, necessary,

 and substantial participant in the common enterprise, and/or common course of conduct

 complained here because the action described herein occurred under the authority and approval of

 the Board.

      84.      Each of the Individual Defendants aided and abetted and rendered substantial

 assistance in the wrongs complained of herein. In taking such actions to substantially assist the

 commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

 actual or constructive knowledge of the primary wrongdoing, either took direct part in or

 substantially assisted the accomplishment of that wrongdoing, and was or should have been aware

 of his or her overall contribution to and furtherance of the wrongdoing.

      85.      At all times relevant hereto, each of the Individual Defendants was the agent of each

 of the other Individual Defendants and Prudential and was at all times acting within the course and

 scope of such agency.

                                          BACKGROUND

       86.     The Company was incorporated in 1875. It is headquartered in Newark, New Jersey,

 with satellite offices in Latin America, Asia Pacific, Europe, Middle East, and Africa. On or about

 April 9, 2001, Prudential stock began trading on the NYSE under the ticker symbol “PRU.”

 Prudential claims it is one of the largest diversified financial institutions in the world, with assets

 totaling beyond $1.4 trillion. Prudential has offered insurance since its inception, 140 years ago,

 along with other services, such as securities, investments, residential real estate, employee benefits,

 home mortgages, and the corporate relocation industry. Prudential offers these products and

 services to individuals and institutional customers through proprietary and third-party distribution

 networks.




                                                  26
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 27 of 66 PageID: 27




       87.     Prudential’s portfolio of businesses primarily operates within the following three

 segments: U.S Retirement Solutions and Investment Management Division, U.S. Individual Life

 and Group Insurance Division, and International Insurance Division.

       88.     Under the U.S Retirement Solutions and Investment Management Division, the

 Individual Annuities segment offers and delivers fix and variable annuity products to fiscally

 secure households, and the Retirement segment offers retirement plans, pension risk transfer

 resolutions, and structured settlement annuities Under the U.S. Individual Life and Group

 Insurance Division, the Individual Life segment offers and delivers term and universal life

 products and individual life insurance products. The Group Insurance segment offers and delivers

 long term and short-term group disability group life and group corporate bank and trust-owned life

 insurance. Lastly, the International Insurance Division segment offers and delivers retirement and

 individual life insurance to individuals in foreign countries.

       89.     Historically, the Individual Life Segment has been integral to Prudential’s business

 function.

       90.     On January 2, 2013, Prudential announced that the Company completed the

 acquisition of Hartford’s individual life insurance business through a reinsurance transaction (the

 “Acquisition”). The total cash consideration was $615 million consisting primarily of a ceding

 commission to provide reinsurance for approximately 700,000 Hartford life insurance policies

 with a face amount in force of approximately $135 billion. This Acquisition increased the

 Company’s scale in the U.S. individual life insurance market, particularly universal life products,

 and provided complementary distribution opportunities through expanded wirehouse and bank

 distribution channels.




                                                 27
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 28 of 66 PageID: 28




        91.      Immediately, Prudential saw revenues increase by $788 million. Net investment

 income increased by $174 million, reflecting business growth, including the impact of higher

 asset balances from the acquired Hartford Life Business.

        92.      In June 2016, the National Association of Insurance Commissioners implemented

a proposal that initiated a principles-based reserving approach for life insurance products.

Principles-based reserving substitutes the reserving methods for life insurance products for which

the current formulaic basis for reserves may not truthfully reflect the dangers or costs of the

liability or responsibilities of the insurer.3 The principle-based reserving approach had a three-year

phase period. In 2017, Prudential adopted this approach for its universal life products. Prudential

assured its investors it would continue to monitor and assess the impact of implementing the new

accounting and modeling standards.

        93.      Prudential had abysmal results in 2017 for the Individual Life business segment.

The Individual Life segment reported an adjusted operating income of $98 million for the current

quarter, compared to $138 million in the year-ago quarter. The decrease primarily reflects

unfavorable claims experience and the ongoing adverse impact of the second quarter 2017 annual

review and update of actuarial assumptions and universal policies acquired from Hartford.

Prudential continued to assure investors that the Acquisition remained positive.

        94.      Leading up to the Relevant period, Prudential’s financial outlook for fiscal year

2019 remained optimistic, noting earnings per share guidance (“EPS”) of $12.50 to $13 and a one




3
  Principle-based reserving (“PBR”) is a new statutory reserve regulation that merges company-specific assumptions
with prescribed rule-based requirements. For a detailed explanation of actuarial calculations see generally:
https://contingencies.org/details-behind-principle-based-reserving-
implementation/#:~:text=Principle%2Dbased%20reserving%20(PBR),with%20prescribed%20rule%2Dbased%20re
quirements.&text=As%20companies%20enter%20into%20the,regulatory%20guardrails%2C%20and%20actuarial%
20ambiguity.


                                                       28
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 29 of 66 PageID: 29




standard deviation change from expected mortality experience impacts annual pre-tax AOI by $55

million to $80 million.

                   DEFENDANTS’ FALSE AND MISLEADING STATEMENTS

          95.      On February 15, 2019, the Individual Defendants caused the Company to file with

the SEC its Annual Report on Form 10-K for the fiscal year ended December 31, 2018 (“FY18 10-

K”). The FY18 10-K detailed that the Company’s assumptions regarding how reserves were

calculated based on “company’s experience, industry experience and/or other factors, as

applicable.” Although the assumptions regarding reserves are amorphous, the Company

unambiguously stated that it would modify actuarial assumptions annually regarding morbidity

mortality, retirement, and policyholder assumptions, unless a “material change is observed in an

interim period that [Prudential] feel is indicative of a long-term trend.” Prudential further stated

that changes were expected “to be gradual over the long term.”4

         96.       Additionally, the Company wrongfully claimed that current reserves were likely

understated, thus creating a deceptive appearance regarding Prudential’s pecuniary success both

currently and going forward:

           In a sustained low-interest-rate environment, there is an increased likelihood that
           the reserves determined based on best estimate assumptions may be greater
           than the net liabilities.

         97.       The Company indicated if there were any variations regarding mortality trends, the

    change may demand an increase in reserves, but the economic financial impact would not be

    immediately realized:

           If this risk were to emerge, the Company would update assumptions used to
           calculate reserves for in-force business, which may result in additional assets
           needed to meet the higher expected annuity claims or earlier expected life claims.
           An increase in reserves due to revised assumptions has an immediate impact on


4
    Emphasis added throughout unless noted otherwise.


                                                        29
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 30 of 66 PageID: 30




       our results of operations and financial condition; however, economically the
       impact is generally long term as the excess outflow is paid over time.

      98.     During an earnings call to discuss Prudential’s FY18 10-K, Defendant Lowrey, in

his closing remarks, bolstered the Company’s financial appearance:

       We have the scale to invest for the long term and a rock solid balance sheet to
       provide our customers with comfort and knowledge of and confidence in our
       stability throughout the market cycles.

      99.     In an analyst report, Vice Chairman Falzon falsely reiterated that the growth

prospects of Prudential were favorable. Falzon remarked that there are “no systemic issues with

underwriting or mortality assumptions, and that results should stabilize.”

       On May 1, 2019, Prudential issued a press release announcing its first quarter 2019 results,

where Defendant Lowery stated that: “The first quarter of 2019 marked a solid start to the year

for Prudential.” Moreover, Lowery falsely emphasized the Company’s ability to return capital to

shareholders via dividends and share repurchase due to “a rock-solid balance sheet.”

       100.   The press release also stated that:

       The Individual Life segment reported adjusted operating income of $105 million
       for the current quarter, compared to $36 million in the year-ago quarter.
       Underwriting experience in the current quarter was consistent with our
       seasonal expectations.

       101.   On May 3, 2019, the Company filed with the SEC its Form 10-Q first quarter

financial results for the period ended March 31, 2019 (“1Q19”). The 1Q19 stated that :

       Adjusted operating income increased $20 million, primarily reflecting higher
       underwriting results driven by a favorable impact from mortality experience,
       net of reinsurance.

                                        *       *       *

       The increase in general and administrative expenses was primarily driven by
       higher costs supporting business growth initiatives. The higher contribution
       from reserve experience primarily reflected higher mortality gains on a
       comparative basis within our pension risk transfer business.



                                                30
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 31 of 66 PageID: 31




       102.    During an earnings call to discuss the 1Q19 results, Defendant Lowery continued

 to tout the strength of the balance sheet in various business segments and in his closing remarks,

 he stated the following:

       We feel confident about our strategy, the scale of our businesses and the strength of our
 balance sheet. As we continue to focus on our businesses and deploy new technology to grow
 and expand our markets, we will make an even greater impact on the financial lives of our
 customers and in the global community.
       This should lead to growth in our businesses and greater value for our shareholders.
       103.    Stephen Pelletier, one of the Company’s Executive Vice President, was unable to

explain or clarify why Life mortality in the Individual Life business was unfavorable:

       I think that we did see in this quarter, our Life mortality in the Individual Life business
       have some -- have some experience that was counter to what we normally see as -- as
       the seasonal trends. Normally, the third quarter tends to be a positive experience in Life
       mortality, it didn't play out that way this quarter. We saw the unfavorable experience in
       this quarter in blocks that have really generally trended quite favorably over time and as
       a result, we believe that this quarter's result is more of a random fluctuation rather
       than indicative of any underlying issues or trends.

       104.    At the Company’s Investor’s Day Conference on June 5, 2019, Tanji glossed over

the true reason as to the unfavorable expectation of the Company’s mortality and morbidity

assumptions:

       And then the third area of interest involves our individual life business in our mortality
       experience. And our recent experience has been in between range of what we'd expect
       normal volatility, but net it has been below our experience. So, in ordinary course in our
       rigorous process, we will factor that in to our study and we'll take a closer look at that.

                                              *        *      *

       So last year, we updated our morbidity assumptions to more prudent
       assumptions. And since last year, our experience has been consistent with our
       updated assumptions. Actually, they've been just a little bit better. So albeit that's
       a very small sample size, we'll factor that in to our analysis along with industry
       data.

       105.    Given the ambiguous opening statement with respect to mortality assumptions,

analyst Suneet Kamath from Citigroup Global Markets pressed Tanji for clarity on the issue:


                                                  31
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 32 of 66 PageID: 32




       Suneet Kamath- Analyst

       And then when you’re going to the assumption review commentary, you talked
       about the life business. And I just wondered, I missed what you've said. Has
       mortality been more favorable is that relative to what your expectations are or...?

       Kenneth Y. Tanji- Chief Financial Officer and Executive Vice President

       No. It's very quarter-to-quarter, both positive and negative. If you looked at it, it
       has been slightly negative and we're taking a look at that.

     106.      The statement from the press release, the earnings calls, FY19 10-K, 1Q19

 referenced above were materially false and misleading because they failed to disclose material

 adverse facts about the Company’s business and operations. Specifically, Defendants failed to

 disclose that reserves were materially understated which has a direct nexus to the misleading

 statements regarding EPS and operating earnings. Engaging in such conduct is a violation of SEC

 and GAAP disclosure regulations. The Individual Defendants caused the Company to disseminate

 false information regarding the financial strength of the balance sheet, ensuring its investors that

 Prudential was in a continued state of exponential growth. On the contrary, the Company was

 incapable of correctly reserving for the legacy Hartford life block due to the excessive deviations

 in the quarter to quarter mortality experience. Since the Hartford life block failed to reserve

 properly for current and future policy benefit liabilities, as a direct result, Prudential grossly

 overstated its net income and severely understated its liabilities.

                             THE TRUTH BEGINS TO EMERGE

       107.    On July 31, 2019, the Company issued a press release announcing its second quarter

2019 results, in which Defendant Lowery stated that:

       Although the recent decline in interest rates and our revised mortality
       assumptions may trim near-term earnings momentum, we remain confident in
       our planned initiatives for growth as we execute on the priorities that we
       outlined during our Investor Day.




                                                 32
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 33 of 66 PageID: 33




      108.     The Individual Life Segment severely plummeted in comparison from its year-ago

quarter:

       Reported an adjusted operating loss of $135 million in the current quarter,
       compared to operating income of $43 million in the year-ago quarter. This
       decrease includes a more unfavorable comparative impact from our annual
       reviews and update of assumptions and other refinements of $153 million.
       Excluding this item, current quarter results primarily reflect less favorable
       underwriting experience, and higher expenses, partially offset by a higher
       contribution from net investment spread results.

     109.      Later that same day, UBS released a report including a harsh critique of

management, explicitly stating that the Company should have revealed this new adverse

information at June 5, 2019, Investor Day conference, which would have permitted investors to

“reset expectations”: “[management] should have used its June investor day to lay out the new

disclosure and reset the bar at that point.”

       110.    Due to less than favorable financial results in Q219, on an earnings call to discuss

the results many analysts were keen on understanding why the assumptions review was not

reasonably similar to the financial guidance Prudential has provided in the past:

       Suneet Kamath- Analyst

       Thanks. On the assumption review, are there going to be any impacts on your
       statutory results either in terms of stat earnings or year-end cash flow testing from
       these changes?

       Charlie F. Lowrey -Chairman & Chief Executive Officer

       Yeah. For Life the stat assumptions are prescribed, so there wouldn’t be a stat
       impact for the Life update. And then there would be – and the favorable impact
       on the Retirement update would be – would flow through to stat. So, that's the
       extent of it.

       Suneet Kamath-Analyst

       Okay. And then on the Life assumption review, I mean, we've been tracking this
       obviously every year and it seems like over the past, call it, four years, you've had
       maybe $900 million or so of these assumption changes just in the Life business



                                                 33
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 34 of 66 PageID: 34




       alone. So, maybe some color on why is it this business that's getting so much of
       this impact? And are you confident that going to have this behind us now in terms
        of the current assumptions?

       Stephen P. Pelletier- Chief Operating Officer-US Business & Executive VP

       This is Steve. Let me make some kind of overall comments and then I’d invite
       Ken to expand further. You're right about our experience over the past few years
       in the Individual Life business and the annual reviews and most of that experience
       has been around adjustments on the mortality front including this year's. As a
       reminder though if you extend to look back over the past six or seven years, our
       mortality experience has been largely aligned with our expectations over that
       period. In addition when you look at it from a Prudential total company
       standpoint, as we've seen the negative mortality experience in Individual Life,
       that's been offset to a quite meaningful degree with positive longevity experience
       in our Retirement business very much as designed and intended.

     111.     Tanjii followed-up on Pelletiere’s response with the following:

       Yeah. And the only thing I’d add is just a reminder that some of the updates that
       we took a few years ago were related to systems conversions and going through
       that process and that part is behind us. And then also in terms of assumptions and
       evaluating the experience where it's credible, we call it like we see it and we stay
       current with that. So, that's the – that's our philosophy with assumptions.

      112.    Pelletier’s, Lowrey’s, and Tanji’s responses were insufficient and lacked clarity

  regarding assumption changes. Analyst wanted transparency on mortality moving forward:

       Erik Bass- Analyst

       Hi. Thank you. I just wanted to come back to the mortality topic. And I was
       curious is the deterioration related to any specific vintages or types of policies?
       Are you really reflecting a broader trend?

       Stephen P. Pelletier Chief Operating Officer-US Business & Executive VP

       Erik, it's Steve. I'll address your question. Main point is that the update is really
       related to longer-dated vintages, earlier vintages in our book of business. In regard
       to looking at specific product categories, the one-time impact is largely
       experienced in the Universal Life block. The ongoing impact is primarily in
       Universal Life, but with some impact in other parts of the business as well
       including [indiscernible] (58:09).




                                                 34
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 35 of 66 PageID: 35




      113.     Subsequent to the planned remarks, analysts requested further details concerning

 the unanticipated unfavorable financial results and concerning the reserve charge in Individual

 Life due to the changed mortality assumptions, including whether there would be an impact

 during future periods. Defendant Tanji stated that the impact of the actuarial review was not

 limited to the current $208 million reserve charge but also would negatively impact future

 earnings by $25 million per quarter for the foreseeable future:

       Erik Bass-Analyst

       Great. Thanks and good morning. So looking at slide 7, you've baselined the
       earnings at $3, would annualize to $12. This is quite a significant reduction from
       the $12.75 midpoint guidance you provided at the outlook call. Now in your
       prepared remarks you highlighted a number of factors behind that but hoping you
       can get – run through each of those in some more detail?

       Kenneth Y. Tanji-Chief Financial Officer & Executive Vice President

       Yeah, sure. This is Ken. So, we don't want to update guidance, but what I thought
       I could do is highlight a few items to consider that were not in our guidance that
       we gave last December. Now first is we've articulated the Financial Wellness
       implementation cost, we announced at Investor Day. That's going to trim EPS in
       the second half of the year. We also updated this quarter our mortality
       assumptions in Individual Life and that will have an ongoing impact into the
       second quarter. And then interest rates that we assumed in our guidance, now
       where we find ourselves were about over 100 basis points below that. Now, that
       is partially offset by equity markets that are higher, but those two net to a negative.
       So if you added all those together, that's worth about $0.50 relative to our
       guidance for the second half of the year.

             114.      Analyst Bass wanted clarity as to the financial impact on the Individual Life

  segment:

       Erik Bass- Analyst

        And just to be – so, make sure, we have it correct, what would you size that
       ongoing impact for Individual Life? And is it something that should persist into
       perpetuity?

       Kenneth Y. Tanji, Chief Financial Officer & Executive Vice President




                                                  35
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 36 of 66 PageID: 36




        [it is] about $25 million a quarter. And it would be reoccurring for the
       foreseeable future.”

       115.    On this news, as a result of these disclosures concerning its true financial condition,

  Prudential’s stock price declined more than 10%, from a close of $101.31 per share on July 31,

  2019 to a close of $91.09 per share on August 1, 2019, on massive and uncharacteristically high

  volume of more than 7.6 million shares traded.

       116.    On August 1, 2019, J.P. Morgan issued a report on the Company and its second

quarter 2019 results, titled “2Q Results Poor, 3Q Guidance Atrocious,” commenting that the

second-quarter results were “poor.” In part, the report concluded that the Company’s earnings

charge was due to the adverse mortality development in Hartford block:

       Individual Life: Earnings Hurt by Reserve Charge; Outlook Negative

       The individual life business reported a loss of $135 million versus expected
       earnings of $74 million. . . . Individual life earnings have dropped by almost half
       compared to four years ago, and we expect them to drop by another third due to
       updated reserving patterns as part of the 2019 actuarial review. Prudential’s
       individual life business has incurred significant charges as part of the actuarial
       review process in each of the past 3 years (including 2019). . . . We attribute the
       poor performance of the individual life business partly to weak results in the
       legacy Hartford life block that Prudential acquired in 2015[sic].

       117.    Following the earnings call, on August 2, 2019, the Company filed its second

quarterly report Form 10-Q (“Q219”), which highlighted the changes in operating income by each

business segment. When comparing this quarter results to a year-ago quarter, it stated the

following:

       Adjusted operating income decreased $178 million, primarily reflecting an
       unfavorable comparative net impact from our annual reviews and update of
       assumptions and other refinements. Results for the second quarter of 2019
       included a $208 million net charge from this annual review, mainly driven by
       unfavorable impacts related to mortality rate assumptions.




                                                 36
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 37 of 66 PageID: 37




     118.      Thus, the mortality rate miscalculation eradicated approximately one-third of the

 earnings attributable to the Individual Life business segment. As a consequence of these further

 adverse disclosures in the 2Q19, Prudential’s stock price declined another 5.6%, from a close of

 $91.09 per share on August 1, 2019, to $88.56 per share on August 2, 2019, and to $85.95 per

 share on August 5, 2019, on a massive volume of more than 4.2 million shares traded on both

 August 2 and 5, 2019.

     IN REPURCHASING STOCK, PRUDENTIAL RELIED ON THE INDIVIDUAL
            DEFENDANTS’ FALSE OR MISLEADING STATEMENTS

     119.      In purchasing common stock in connection with the stock repurchase program,

 Prudential relied on the Individual Defendants’ false or misleading statements, either directly or

 through the “fraud on the market” doctrine articulated in Basic Inc. v. Levinson, 485 U.S. 224

 (1988), and Co. v. Erica P. John Fund, Inc., 134 S. Ct. 2398 (2014), or through the doctrine

 articulated in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972).

     120.      Throughout the Relevant Period, Prudential justifiably expected the Individual

 Defendants to disclose material information as required by law and SEC regulations in the

 Company’s periodic filings with the SEC and in statements made to the investing public.

 Prudential would not have purchased its securities at artificially inflated prices had the Individual

 Defendants disclosed all material information known to them or that was so obvious it should

 have been known to them, as detailed herein. Thus, reliance by Prudential should be presumed

 with respect to the Individual Defendants’ omissions of material information as established by

 the Affiliated Ute presumption of reliance.

     121.      Additionally, the “fraud on the market” presumption applies to the Individual

 Defendants’ misstatements of material facts or failures to disclose material facts.




                                                 37
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 38 of 66 PageID: 38




     122.      At all relevant times, the market for Prudential stock was efficient market for the

 following reasons, among others:

               (a)      Prudential stock met the requirements for listing, and was listed and actively

               traded on the NYSE, a highly efficient market;

               (b)      As a regulated issuer, Prudential filed periodic public reports with the SEC

               and the NYSE;

               (c)      Prudential regularly and publicly communicated with public investors via

               established market communication mechanisms, including through regular

               disseminations of press releases on the national circuits of major newswire services

               and through other wide-ranging public disclosures, such as communications with

               the financial press and other similar reporting services;

               (d)      Prudential was followed by several securities analysts employed by major

               brokerage firm(s) who wrote reports which were distributed to the sales force and

               certain customers of their respective brokerage firm(s). Each of these reports was

               publicly available and entered the public marketplace; and

               (e)      The market price of Prudential’s stock reacted rapidly to new information

               entering the market.

     123.      As a result of the foregoing, the market for Prudential stock promptly digested

 current information regarding the Company from all publicly available sources and reflected such

 information in the price of Prudential’s common stock. The foregoing facts indicate the existence

 of an efficient market for trading of Prudential’s stock and support application of the fraud-on-

 the-market doctrine.




                                                  38
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 39 of 66 PageID: 39




      124.      Prudential relied on the integrity of the market price for the repurchase of its

 common stock and is entitled to a presumption of reliance with respect to the Individual

 Defendants’ misstatements and omissions alleged herein. Had Prudential known of the material

 adverse information not disclosed by the Individual Defendants or been aware of the truth behind

 the Individual Defendants’ material misstatements, the Company would not have purchased

 Prudential stock at artificially inflated prices.

       NEITHER THE STATUTORY “SAFE HARBOR” NOR THE “BESPEAKS
       CAUTION” DOCTRINE APPLIES TO THE INDIVIDUAL DEFENDANTS’
                        MISREPRESENTATIONS

      125.      Neither the safe-harbor provision of the Private Securities Litigation Reform Act

 of 1995 (“PSLRA”) nor the judicially created “bespeaks caution” doctrine applicable to forward

 looking statements under certain circumstances applies to any of the false or misleading

 statements pleaded herein. None of the subject statements constituted a forward-looking

 statement; rather, they were historical statements or statements of purportedly current facts and

 conditions at the time the statements were made.

      126.      Alternatively, to the extent any of the false or misleading statements pleaded herein

 could be construed as forward-looking statements, they were not accompanied by any meaningful

 cautionary language identifying important fact that could cause actual results to differ materially

 from those in the purportedly forward-looking statements. Further, to the extent the PSLRA’s

 safe harbor would otherwise apply to any forward-looking statements pleaded herein, the

 Individual Defendants are liable for those false or misleading forward-looking statements pleaded

 herein because, at the time each such statement was made, the speaker(s) knew the statement was

 false or misleading, or the statement was authorized and/or approved by an executive officer of

 Prudential or an Individual Defendants who knew that the statement was materially false or




                                                     39
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 40 of 66 PageID: 40




 misleading when made. None of the historic or present tense statements made by the Individual

 Defendants were assumptions underlying or relating to any plan, projection, or statement of future

 economic performance, as they were not stated to be such assumptions underlying or relating to

 any projection or statement of future economic performance when made, nor were any of the

 projections or forecasts made by the Individual Defendants expressly related to, or stated to be

 dependent on, those historic or present tense statements when made.

                                DAMAGES TO PRUDENTIAL

       127.    As a direct and proximate result of the Individual Defendants’ conduct, Prudential

will lose and expend many millions of dollars.

       128.    Such expenditures include, but are not limited to, legal fees associated with the

federal securities lawsuit filed against the Company, its chief executive officer, any internal

investigations, and amounts paid to outside lawyers, accountants, and investigators in connection

thereto.

       129.    Additionally, these expenditures include, but are not limited to, lavish

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company.

       130.    As a direct and proximate result of the Director Defendants’ conduct, Prudential

has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Director Defendants’ breaches of fiduciary duties.




                                                 40
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 41 of 66 PageID: 41




                                DERIVATIVE ALLEGATIONS

       131.     Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress injuries suffered by the Company as a direct result of the wrongful conduct

of the Individual Defendants herein.

       132.     Plaintiff will fairly and adequately represent the interests of the Company and its

shareholders in enforcing and prosecuting their rights.

                   The Board Failed to Act on Plaintiff’s Litigation Demand

       133.     On May 18, 2019, Plaintiff, acting through counsel, sent the Demand to the Board

demanding that it take action to remedy the wrongful acts concerning Prudential’s reckless

disregard of the methodology used to establish the Company’s reserves, as that its assumptions

were unsound, fallacious, and illegitimate, as set forth in the Demand. A copy of the Demand is

attached as Exhibit A.

       131.     Plaintiff received no response to the Demand and on July 29, 2020 sent a second

letter to the Board (“Second Letter”). A copy of Plaintiff’s Second Letter to the Board is attached

as Exhibit B.

       132.     After sending the Second Letter to the Board, Plaintiff’s counsel received a letter

dated July 29, 2020 (the “July 29, 2020 Letter”) from Rachel G. Skaistis, Esq. of Cravath, Swaine

& Moore LLP. The July 29, 2020 Letter, states that the Board formed a Special Committee to

investigate the Demand’s allegations, invited Plaintiff’s counsel to participate in a telephone call,

and asked for documents demonstrating Plaintiff continuous ownership of Company stock during

the time of the wrongdoing detailed in the Demand. A copy of the July 29, 2020 Letter is attached

as Exhibit C.




                                                 41
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 42 of 66 PageID: 42




         133.   On August 10, 2020, Plaintiff’s counsel provided the Board’s counsel with he

requested proof of continuous ownership. On August 13, 2020, Plaintiff’s counsel participated in

a telephone call with the Board’s counsel. Plaintiff’s counsel has received no further updated

regarding when the Special Committee expects to complete its investigation.

         134.   Pursuant to N.J.S.A. 14A:3-6.3, a shareholder may commence a derivative action

after he sends a demand that the corporation takes suitable action and 90 days have expired from

the date the demand was made.

         135.   More than 90 days have expired from the date Plaintiff sent his Demand. Because

the Board has not rejected the Demand, Plaintiff need not allege facts showing that a majority of

the Board was not independent. However, the facts demonstrate that the Board was not

independent and could not independently act on the Demand.

    136.        The Individual Defendants herein and have been, or but for their recklessness

would have been aware of the wrongs forming the basis for the claims alleged herein for many

years.

    137.        Pursuant to Prudential’s Principles of Corporate Governance, Prudential:

         believes that the long-term success of the corporation is dependent upon the
         maintenance of an ethical business environment that focuses on adherence to both
         the letter and the spirit of regulatory and legal mandates.

         138.    Furthermore, pursuant to Prudential’s Corporate Governance, the Company

believes in policies “that directors should be accountable to shareholders, employees, suppliers,

customers and society in evaluating the affairs of the corporation.”

         139.   Nevertheless, the Individual Defendants have failed to protect the Company and by

repeating false statements, such as methodology for setting reserves, which was allegedly based

on its mortality experience, lacked a rational basis. To the extent the Company’s statements are




                                                42
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 43 of 66 PageID: 43




considered conjecture. Such conjecture did not rest on a reasonable inquiry and did not fairly align

with known or recklessly disregarded facts, including the failure to satisfactorily account for

known material adverse progression in mortality. Furthermore, the significant misstatements

caused an improbable optimistic assessment of Prudential and its business prospects.

      140.     Accordingly, the current members of the Company’s Board have participated in,

 acquiesced in, or approved the wrongs alleged herein, and did so in direct violation of their duties

 to the duties to the Company and its shareholders. They, therefore, participated in a long-term and

 continuing course of corporate misconduct, mismanagement, and waste. Because of their

 involvement in the alleged wrongs, the Individual Defendants suffer an irreconcilable conflict of

 interest regarding the prosecution of this action and cannot exercise the requisite independence

 necessary to make good faith business judgements. This irreconcilable conflict of interest and

 lack of independence extends also to the Individual Defendants’ ability to pursue any actions

 against the former officers and directors of the Company.

      141.     Lowrey, the Company’s CEO and Chairman of the Board, and Falzon have been

 sued individually in the Securities Action for violations of Section 10(b) of the Securities

 Exchange Act, for making false statements in connection with: the methodology utilized to

 determine the Company’s reserves; (iii) the stability of reserve levels and the potential that the

 Company was over-reserved; (iv) the risk that negative mortality trends had already materialized

 and were impacting the Company; and (v) the strength of the Company’s balance sheet, were

 materially false and misleading. As such, Lowrey and Falzon have an irreconcilable conflict of

 interest regarding the prosecution of this action, which could likely lead to the discovery of

 evidence subjecting him to personal liability in the Securities Action.




                                                 43
 Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 44 of 66 PageID: 44




         142.     Because of the severe damage done to the Company by the misconduct alleged

 herein, the Company has already been subjected to litigation and massive punitive damages

 awards. As such, it is unlikely that the Board would voluntarily bring suit against those who

 committed such misconduct for fear of admitting wrongdoing in such litigations.

         143.     The members of the Company’s Board further cannot be expected to exercise

 independent judgment in deciding whether they should voluntarily bring suit based on the

 misconduct alleged herein any demand for an investigation of their own wrongful actions would

 be futile.

         144.    Plaintiff has not made a demand on the other Prudential stockholders because such

 a demand would be futile. There are over 396 million shares of Prudential common stock

 outstanding, held by thousands of stockholders. Plaintiff has no ability to identify all stockholders

 for purposes of making a demand. Even if Plaintiff could make such a demand, the cost of making

 such demand would be prohibitive.

                                            FIRST CLAIM

                Against the Individual Defendants for Breach of Fiduciary Duties

         142.     Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

         143.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Prudential’s business and affairs.

         144.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision. The Individual

Defendants’ conduct set forth herein was due to their intentional, reckless, or negligent breach of the

fiduciary duties they owed to the Company, as alleged herein. The Individual Defendants




                                                   44
 Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 45 of 66 PageID: 45




intentionally, recklessly, or negligently breached or disregarded their fiduciary duties to protect the

rights and interests of Prudential.

          145.    In breach of their fiduciary duties owed to Prudential, the Individual Defendants

willfully or recklessly caused the Company to violate federal regulations by falsely stating and/or

failing to disclose the Company’s true business performance, as alleged herein.

          146.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct those public statements

and representations. The Individual Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that they

failed to ascertain and to disclose such facts, even though such facts were available to them. Such

material misrepresentations and omissions were committed knowingly or recklessly and for the

purpose and effect of artificially inflating the price of Prudential’s securities.

          147.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to engage in the fraudulent schemes set forth herein improperly and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent schemes set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to engage in the fraudulent schemes improperly and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of

Prudential’s securities.

          148.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.




                                                    45
 Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 46 of 66 PageID: 46




         149.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Prudential has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

Plaintiff on behalf of Prudential has no adequate remedy at law.

                                           SECOND CLAIM

                    Against the Individual Defendants for Unjust Enrichment

         150.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

         151.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material, the fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of Prudential.

         152.    Each of the Defendants received payment from Prudential, in the form of either

salary or director fees, while actively breaching their fiduciary duties to Prudential.

         153.    All the payments and benefits provided to Defendants were at the expense of

Prudential. The Company received no benefit from these payments.

         154.    Plaintiff, as a shareholder and a representative of Prudential, seeks restitution from

the Individual Defendants and seeks an order from this Court disgorging all profits -- including from

benefits, and other compensation, including any performance-based or valuation-based

compensation, obtained by the Individual Defendants due to their wrongful conduct and breach of

their fiduciary and contractual duties. Plaintiff on behalf of Prudential has no adequate remedy at

law.




                                                   46
 Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 47 of 66 PageID: 47




                                             THIRD CLAIM

                     Against the Individual Defendants for Waste of Corporate Assets

          155.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          156.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, the Individual Defendants have caused Prudential to waste

valuable corporate assets, to incur many millions of dollars of legal liability and/or costs to defend

unlawful actions, to overpay for Prudential’s own stock during the portion of the Relevant Period

that at least included the period from February 2019 to February 2020, while the stock price was

artificially inflated due to the false and misleading statements and omissions that the Individual

Defendants made and/or caused the Company to make, and to lose assets from investors and

customers who no longer trust the Company.

          157.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

          158.    Plaintiff on behalf of Prudential has no adequate remedy at law.

                                           FOURTH CLAIM

                 Against the Individual Defendants for Violations of Section 10(b)
                            of the Exchange Act and SEC Rule 10(b)-5

          159.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          160.    During the Relevant Period, the Individual Defendants disseminated or approved

materially false and misleading public statements in regard to the methodology utilized to determine

the Company’s reserves; (iii) the stability of reserve levels; (iv) the risk that negative mortality trends

had already materialized and were impacting the Company; and (v) the strength of the Company’s



                                                     47
 Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 48 of 66 PageID: 48




balance sheet. As a result of the foregoing, the Individual Defendants’ public statements were

materially false and misleading at all relevant times. Thus, the price of the Company’s shares was

artificially inflated due to the deception of the Individual Defendants. Despite this artificial inflation

in the price of the Company’s shares, the Individual Defendants caused and/or allowed the Company

to repurchase many millions of shares of Company stock, thereby causing financial harm to the

Company.

         161.    As alleged herein, the Individual Defendants acted with scienter in that they knew

that the public documents and statements issued or disseminated in the name of the Company were

materially false and misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced in

the issuance or dissemination of such statements or documents as primary violations of the federal

securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by virtue of their

receipt of information reflecting the true facts regarding Prudential, their control over, and/or receipt

and/or modification of Prudential’s allegedly materially misleading statements and/or their

associations with the Company which made them privy to confidential proprietary information

concerning Prudential, participated in the fraudulent scheme alleged herein.

         162.    The Individual Defendants knew and/or recklessly disregarded the false and

misleading nature of the information which they caused to be disseminated to the investing public.

The fraudulent scheme described herein could not have been perpetrated during the time in issue

without the knowledge and complicity or, at least, the reckless disregard of the personnel at the

highest levels of the Company, including the Induvial Defendants.




                                                    48
 Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 49 of 66 PageID: 49




         163.    The Individual Defendants were among the senior management and the directors

of the Company during the Relevant Period. Based on their roles at the Company, the Individual

Defendants would have been involved with, or knowledgeable about, the wrongdoing alleged herein.

         164.    At a minimum, the Individual Defendants failed to review or check information

that they had a duty to monitor or ignored obvious signs that their statements were materially false

and misleading or contained material omissions. Given the nature and extent of the problems at the

Company, the Induvial Defendants knew and/or recklessly disregarded the extent and scope of their

statements during the Relevant Period.

         165.    Likewise, the Individual Defendants, by virtue of their high-level positions with the

Company, directly participated in the management of the Company, were directly involved in the

day-to-day operations of the Company at the highest levels, and were privy to confidential

proprietary information concerning the Company and its business, operations, financial statements,

and financial condition, as alleged herein.

         166.    As such the Individual Defendants caused the Company to violate section 10(b) of

the Exchange Act and SEC Rule 10b-5 in that they:

                 (a) employed devices, schemes, and artifices to defraud; and

                 (b) made untrue statements of material facts or omitted to state material facts

         necessary in order to make the statements made, in light of the circumstances under which

         they were made, not misleading.

                                           FIFTH CLAIM

        Against Defendant Lowrey for Violations of Section 20(a) of the Exchange Act

         167.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.




                                                  49
 Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 50 of 66 PageID: 50




          168.   This Count is asserted on behalf of the Company against Defendant Lowrey for

violations of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

          169.   During his tenure as an executive officer and/or Chairman of the Board, Defendant

Lowrey was a controlling person of all officers of the Company within the meaning of Section 20(a)

of the Exchange Act. By reason of his control, Defendant Lowrey had the power and authority to

direct the management and activities of the other Company officers, to hire and fire the other

Company officers at whim, and to cause the other Company officers to engage in the wrongful

conduct complained of herein. Defendant Lowrey was able to and did control, directly or indirectly,

the content of the public statements made by all other Company officers during the time period in

issue, including the materially misleading financial statements, thereby causing the dissemination of

the false and misleading statements and omissions of material facts as alleged herein.

          170.   In his capacity as the senior executive, and Chairman of the Board, Defendant

Lowrey had direct involvement in and oversight over the day-to-day operations of the Company

officers and the Company’s employees, who would not act unless Defendant Lowrey agreed with

his/her course of conduct.

          171.   As a result of the foregoing, Defendant Lowrey, individually, was a controlling

person of the other Company officers within the meaning of Section 20(a) of the Exchange Act.

          172.   As a direct and proximate result of Defendant Lowrey’s conduct, the Company

suffered damages in connection with its purchase of Prudential common stock at materially inflated

prices.

                                         REQUEST FOR RELIEF

          FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

the Individual Defendants as follows:




                                                  50
 Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 51 of 66 PageID: 51




         a)      Declaring that Plaintiff may maintain this action on behalf of Prudential, and that

Plaintiff is an adequate representative of the Company;

         b)      Declaring that the Individual Defendants have breached and/or aided and abetted

the breach of their fiduciary duties to Prudential;

         c)      Determining and awarding to Prudential the damages sustained by it as a result of

the violations set forth above from each of the Individual Defendants, jointly and severally, together

with pre-judgment and post-judgment interest thereon;

         d)      Directing the Individual Defendants to take all necessary actions to reform and

improve its corporate governance and internal procedures to comply with applicable laws and to

protect Prudential and its shareholders from a repeat of the damaging events described herein,

including, but not limited to, putting forward for shareholder vote the following resolutions for

amendments to the Company’s Bylaws or Articles of Incorporation and the following actions as may

be necessary to ensure proper corporate governance policies:

                  1.     a proposal to strengthen the Board’s supervision of operations and develop

                and implement procedures for more significant shareholder input into the policies

                and guidelines of the board;

                  2.     a provision to permit the shareholders of Prudential to nominate at least four

                candidates for election to the board; and

                  3.     a proposal to ensure the establishment of effective oversight of compliance

                with applicable laws, rules, and regulations.

         e)      Awarding Prudential restitution from the Individual Defendants, and each of them;

         f)      Awarding Plaintiff, the costs and disbursements of this action, including reasonable

 attorneys’ and experts’ fees, costs, and expenses; and




                                                      51
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 52 of 66 PageID: 52




      g)     Granting such other and further relief as the Court may deem just and proper.

                                JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.

Dated: November 12, 2020


                                            BRAGAR EAGEL & SQUIRE, P.C.

                                            /s/ Lawrence P. Eagel_______________
                                            Lawrence P. Eagel (N.J. Bar # 038881983)
                                            810 Seventh Avenue, Suite 620
                                            New York, NY 10022
                                            Tel: (212) 308-5858
                                            Fax: (212) 486-0462
                                            eagel@bespc.com

                                            MOORE KUEHN, PLLC
                                            Justin A. Kuehn (Pro Hac Vice Motion Forthcoming)
                                            Fletcher W. Moore (Pro Hac Vice Motion Forthcoming)
                                            30 Wall Street, 8th floor
                                            New York, New York 10005
                                            Tel: (212) 709-8245
                                            jkuehn@moorekuehn.com
                                            fmoore@moorekuehn.com

                                            Attorneys for Plaintiff




                                                  52
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 53 of 66 PageID: 53




                                       VERIFICATION
       I, Robert Lalor, have reviewed the allegations made in this Verified Shareholder Derivative

Complaint, know the contents thereof, and authorize its filing. To those allegations of which I

have personal knowledge, I believe those allegations to be true. As to those allegations of which

I do not have personal knowledge, I rely upon my counsel and their investigation and believe them

to be true. I further declare that I am a current holder, and have been a holder, of Prudential

Financial Inc. common stock at all relevant times.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct. Executed this 6th     day of November 2020.


                                                            Robert S lalor
                                                            Robert S lalor (Nov 6, 2020 11:06 EST)

                                                                    ROBERT LALOR
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 54 of 66 PageID: 54




                      Exhibit A
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 55 of 66 PageID: 55




                                                                                              J u s tin A. Ku eh n
                                             May 18, 2020

BY CERTIFIED MAIL & EMAIL

Board of Directors
Prudential Financial Inc.
c/o Margaret M. Foran, Chief Governance Officer
751 Broad Street
Newark, NJ 07102
       investor.relations@prudential.com
       independentdirectors@prudential.com

                       Re: Prudential Financial, Inc. Stockholder Litigation Demand

Dear Board of Directors:

        We write on behalf of our client, Robert Lalor (the “Stockholder”), a holder of Prudential
Financial, Inc. (“Prudential” or the “Company”) common stock since 2002. The Stockholder
demands that the Company’s Board of Directors (the “Board”) investigate and pursue all
possible claims on behalf of the Company against certain current and former directors and
officers of the Company, as detailed below. The Stockholder believes that, at least, Prudential’s
President and Chief Executive Officer (“CEO”), Charles F. Lowrey (“Lowrey”), its Chief
Financial Officer (“CFO”), Kenneth Y. Tanji (“Tanji”), Robert D. Axel, Thomas J. Baltimore,
Jr., Gilbert F. Cassellas, Mark B. Grier, Martina Hund-Mejean, Karl J. Krapek, Peter R. Lighte,
George Paz, Sandra Pianalto, Christin A. Poon, Douglas A. Scovanner, John R. Strangfeld, and
Michael Todman violated their fiduciary duties and other duties owed to the Company (the
“Officers and Directors”).

         As fiduciaries, and because of their ability to control Prudential’s business and affairs,
each of the Officers and Directors owed the Company and its stockholders the duties of good
faith, loyalty, and care. The Officers and Directors were/are required to manage the Company in
a fair, just, and honest manner, including, but not limited to, to act in compliance with all
applicable laws, rules, and regulations. Additionally, the Officers and Directors are required to
be informed regarding how Prudential conducts its business and affairs, and upon notice or
information of imprudent, illegal, or unsound conditions, policies, or practices, make reasonable
inquires in connection therewith and take action necessary to correct such conditions and make
public disclosure to comply with applicable law.


                         30 Wa l l S tr eet, 8th f lo o r , N ew Yo r k, N Y 1000 5

               T el: ( 212) 70 9-8 245        E-m a il: j ku eh n @ m o o r eku eh n .c o m
               D ir : ( 917) 818- 30 45       Web s ite: m o o r eku eh n .c o m
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 56 of 66 PageID: 56

Prudential Financial, Inc. Stockholder Litigation Demand
May 18, 2020
Page | 2

         As set forth below, the Stockholder believes that the Officers and Directors violated their
fiduciary duties to the Company and/or aided and abetted such breaches of fiduciary duty and
were also unjustly enriched to the detriment of Prudential. Accordingly, the Company must
investigate and bring an action against the Officers and Directors seeking damages and
restitution. Lastly, the Company must adopt and supplement its corporate governance reforms
immediately.

                                              OVERVIEW

       Prudential provides insurance, investment management, and other financial products and
services to both individual and institutional customers throughout the United States and in many
other countries. The Company’s principal products and services include life insurance, annuities,
retirement-related services, mutual funds, and investment management.

        Beginning in February 2019, the Officers and Directors caused or allowed Prudential to
disseminate materially false/misleading statements and/or conceal material adverse facts for at
least six months concerning the Company’s business, operations, management, and intrinsic
value. Specifically, the Officers and Directors willfully or recklessly caused the Company to
issue materially false/misleading statements and/or conceal material that adverse facts that (1)
the Company’s reserve assumptions failed to account for adversely developing mortality
experience in the Individual Life business segment, (2) the Company was not over-reserved, but
instead, its reported reserves, particularly for the Individual Life business segment, were
insufficient to satisfy its future policy benefits liabilities, and (3) the Company had materially
understated its liabilities and overstated net income as a result of flawed assumptions in
calculating mortality experience.

       For example, on February 15, 2019, Prudential filed with the SEC its annual report on
Form 10-K (the “Form 10-K”). The Form 10-K stated that current reserves for future
policyholder benefits would be greater than necessary because of the current low-interest-rate
environment. According to Form 10-K, Prudential’s methodology to establish its reserves are
assumptions based on the “company’s experience, industry experience and/or other factors, as
applicable.” Prudential’s assumptions included: mortality, morbidity, retirement, and
policyholder behavior assumptions. The Form 10-K further provides that reserves were updated
quarterly and forecasted that modifications were improbable to occur in the short term. The Form
10-K elaborated that if a deviation in the mortality trend occurred, the changes could necessitate
an increase in reserves, but any such deviation would be gradual over the long-term. The Form
10-K gave the appearance that the Company’s earnings and pecuniary strength were notably
understated when they were not.

       Following the filing of the Form 10-K, on May 1, 2019, the Company issued a press
release announcing its financial results for the first quarter of 2019, including an earnings per
share (“EPS”) of $3.00, which missed analyst expectations. However, despite disappointing
earnings results, Lowrey misrepresented Prudential’s balance sheet in the release as “rock-solid.”
The next day, on an investor conference call, Lowrey again misrepresented that the Company’s

                          30 Wa l l S tr eet, 8th f lo o r , N ew Yo r k, N Y 1000 5

                T el: ( 212) 70 9-8 245        E-m a il: j ku eh n @ m o o r eku eh n .c o m
                D ir : ( 917) 818- 30 45       Web s ite: m o o r eku eh n .c o m
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 57 of 66 PageID: 57

Prudential Financial, Inc. Stockholder Litigation Demand
May 18, 2020
Page | 3

balance sheet was a great indicator of the Company’s strength because it “should lead to growth
in our business and greater value for shareholders.”

       Similarly, on June 5, 2019, at the Investor Day conference, Tanji addressed Prudential’s
annual actuarial review and explained that mortality rate was,“ between the range of what we’d
expect normal volatility but net it has been below our experience.”

        However, on July 31, 2019, Prudential issued a press release announcing (1) earnings per
share of $3.14, $.09 below analyst consensus estimates, (2) it would take a pre-tax charge off to
reserves of $208 million, and (3) the Individual Life business segment had lost $135 million. In
the release, Lowrey admitted that “revised mortality assumptions” had negatively impacted the
Company and may “trim” near-term earnings. On August 1, 2019, on an investor conference call,
Tanji disclosed that the change in mortality assumptions would have a much more significant
effect on the Company’s financial condition and would require a negative earnings impact of $25
million per quarter for the foreseeable future. Thus, the mortality rate miscalculation eradicated
approximately one-third of the earnings attributable to the Individual Life business segment. On
August 2, 2019, Prudential filed with the SEC its quarterly report on Form 10-Q (the “Form 10-
Q”). The 10-Q provided that the $208 million charges to reserves were attributable to the
Individual Life business segment.

        The Officer and Directors knew or acted with reckless disregard of the methodology used
to establish the Company’s reserves, as that its assumptions were unsound, fallacious, and
illegitimate. The Officers and Directors knew or recklessly disregarded the following facts: (1)
the Company’s reserve assumptions failed to account for adversely developing mortality
experience in the Individual Life business segment, (2) the Company was not over-reserved, but
instead, its reported reserves, particularly for the Individual Life business segment, were
insufficient to satisfy its future policy benefits liabilities, and (3) the Company had materially
understated its liabilities and overstated net income as a result of flawed assumptions in
calculating mortality experience.

                                   DAMAGES TO PRUDENTIAL

        As a result of the Officers’ and Directors’ unlawful course of conduct, the Company and
certain of its directors and officers are now subject to federal securities fraud class-action
lawsuits in the United States District Court for the District of New Jersey. As a result, Prudential
has/will expend significant sums of money, including, but not limited to, fees paid to outside
lawyers, accountants, and investigators in connection with internal investigations. Additionally,
the Officers’ and Directors’ failure to uphold their duties have proximately caused Prudential to
lose approximately 100 million dollars yearly for the “foreseeable future.” Prudential’s
reputation is damaged within the business community and in the capital markets. These material
misstatements and omissions catalyzed, creation of an unrealistic, positive assessment of
Prudential and its business prospects. Thus, as a further direct and proximate result of the
misconduct described herein, Prudential has suffered and will continue to suffer a loss of
reputation and goodwill, and a “liar discount” that will plague the Company’s stock in the future.

                          30 Wa l l S tr eet, 8th f lo o r , N ew Yo r k, N Y 1000 5

                T el: ( 212) 70 9-8 245        E-m a il: j ku eh n @ m o o r eku eh n .c o m
                D ir : ( 917) 818- 30 45       Web s ite: m o o r eku eh n .c o m
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 58 of 66 PageID: 58

Prudential Financial, Inc. Stockholder Litigation Demand
May 18, 2020
Page | 4

                                    STOCKHOLDER DEMAND

        Given the above, the Stockholder demands that the Board takes all necessary steps to
investigate, address, and promptly remedy the harm inflicted upon Prudential as a result of the
misconduct described herein. The Stockholder demands the Board investigate the circumstances
surrounding Prudential’s business practices, operations, financial conditions, performances,
growths, operations, financial statements, and markets and violation of any applicable laws,
rules, and regulations. The Board must investigate the misconduct detailed herein, consisting of
independent and disinterested directors and officers with the assistant of independent legal
counsel. Prudential must also adopt corporate governance improvements to prevent similar
abuses and harm immediately.

       The Board must commence this investigation and these legal proceedings as
expeditiously as possible, keeping a detailed written record of its efforts and keeping in mind the
relevant statute of limitations. If Prudential does not take appropriate action within a reasonable
period of time, the Stockholder will commence a stockholder derivative lawsuit on behalf of the
Company to obtain appropriate relief.

        Lastly, this stockholder demand also serves to put all affected entities and individuals
identified herein on notice of their document preservation and collection responsibilities.

       Should you have any questions or concerns about this matter, please do not hesitate to
contact me.
                                                  Very truly yours,


                                                            Justin Kuehn




                          30 Wa l l S tr eet, 8th f lo o r , N ew Yo r k, N Y 1000 5

                T el: ( 212) 70 9-8 245        E-m a il: j ku eh n @ m o o r eku eh n .c o m
                D ir : ( 917) 818- 30 45       Web s ite: m o o r eku eh n .c o m
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 59 of 66 PageID: 59




                      Exhibit B
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 60 of 66 PageID: 60




                                                                                              J u s tin A. Ku eh n
                                              July 29, 2020

BY CERTIFIED MAIL & EMAIL

Board of Directors
Prudential Financial Inc.
c/o Margaret M. Foran, Chief Governance Officer
751 Broad Street
Newark, NJ 07102
       investor.relations@prudential.com
       independentdirectors@prudential.com

                       Re: Prudential Financial, Inc. Stockholder Litigation Demand

Dear Board of Directors:

       We write on behalf of our client, Robert Lalor (the “Stockholder”), a holder of Prudential
Financial, Inc. (“Prudential” or the “Company”) common stock since 2002. On or around May
18, 2020, the Stockholder served a litigation demand (the “Demand”) on the Company’s Board
of Directors (the “Board”) to investigate and pursue all possible claims on behalf of the
Company against certain current and former directors and officers of the Company. As of the
date of this letter, we have not received a response to the Demand.

         We write to notify the Board that if we do not receive a response within twenty days of
this letter, we will interpret that failure to respond as evidence of the Board’s refusal of our
Demand and proceed accordingly. We are, of course, willing to assist the Board in any
investigation it conducts and will review and comment upon all reports and information
generated in the course of its work.

       Should you have any questions or concerns about this matter, please do not hesitate to
contact me.

                                                           Very truly yours,


                                                           Justin Kuehn
cc: Lawrence P. Eagel, Esq.


                         30 Wa l l S tr eet, 8th f lo o r , N ew Yo r k, N Y 1000 5

               T el: ( 212) 70 9-8 245        E-m a il: j ku eh n @ m o o r eku eh n .c o m
               D ir : ( 917) 818- 30 45       Web s ite: m o o r eku eh n .c o m
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 61 of 66 PageID: 61




                      Exhibit C
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 62 of 66 PageID: 62




                                           +1-212-474-1934

                                         rskaistis@cravath.com



                                                                                   July 29, 2020

                              Lalor Shareholder Litigation Demand
   Dear Mr. Kuehn:

                   I write in response your May 18, 2020 and July 29, 2020 letters to the
   Board of Directors (the “Board”) of Prudential Financial, Inc. (“Prudential” or the
   “Company”) on behalf of Robert Lalor, whom you identify as a Prudential shareholder.
   Your May 18 letter has been referred to a Special Evaluation Committee of independent
   directors (the “Special Committee”). The Special Committee will investigate the
   allegations and demands contained in your letter and report back to the full Board with its
   recommendations upon completion of its work. The Special Committee consists of
   independent directors Christine Poon, Martina Hund-Mejean and Michael Todman.
   Ms. Poon, who serves as Chair of the Special Committee, joined the Prudential Board in
   2006, and Ms. Hund-Mejean and Mr. Todman joined the Board in 2010 and 2016,
   respectively. Our Firm is independent counsel to the Special Committee to assist it in its
   work.

                   At this early stage it is difficult to estimate precisely how long the Special
   Committee will need to complete its investigation, but we anticipate the process will take
   at least several months. In the meantime, I invite you to provide us with any information
   you have concerning your client’s allegations that you did not set forth in your May
   letter, including any information concerning any purported breaches of fiduciary duty or
   improper conduct by Board members or Company management. I am happy to
   participate in a telephone call to discuss any such additional information.

                    Finally, your May letter states that Mr. Lalor has been “a holder of
   Prudential . . . common stock since 2002” but it does not include evidence of your
   client’s stock ownership during any period. A demanding shareholder must not only
   show that he is currently a shareholder, but also that he was a shareholder at the time of
   the conduct about which he complains. Accordingly, I request that you please provide
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 63 of 66 PageID: 63




   documentation showing Mr. Lalor’s continuous ownership of Prudential shares during
   the period when the alleged wrongdoing occurred and up through today, including
   evidence of both the date on which your client acquired Prudential stock and that he
   continues to own shares in the Company.




                                                  Sincerely,



                                                  Rachel G. Skaistis


   Justin Kuehn, Esq.
       Moore Kuehn, PLLC
           30 Wall Street, 8th Floor
              New York, NY 10005
                 jkuehn@moorekuehn.com

   BY E-MAIL AND FEDEX
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 64 of 66 PageID: 64
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 65 of 66 PageID: 65
Case 2:20-cv-16231-SRC-CLW Document 1 Filed 11/16/20 Page 66 of 66 PageID: 66




                    ADDENDUM TO CIVIL COVER SHEET CAPTION

CHARLES F. LOWREY, KENNETH Y. TANJI, ROBERT M. FALZON, MARK B. GRIER,
THOMAS J. BALTIMORE JR., GILBERT F. CASELLAS, , MARTINA-HUND-MEJEAN,
KARL J. KRAPEK, PETER R. LIGHTE, GEORGE PAZ, SANDRA PIANALTO, CHRISTIN
A. POON, DOUGLAS A. SCOVANNER, JOHN R. STRANGFELD, and MICHAEL
TODMAN

      Defendants,

PRUDENTIAL FINANCIAL, INC.,

      Nominal Defendant.
